Citation Nr: 0118043	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-18 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether unreimbursed medical expenses for the period prior to 
November 1, 1999 may be used to reduce the veteran's 
countable income for purposes of Department of Veterans 
Affairs (VA) nonservice-connected disability pension.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 decision from the St. Petersburg, 
Florida VA Regional Office (RO), which denied entitlement to 
VA nonservice-connected disability pension benefits based 
upon excessive household income.  The veteran requested and 
was scheduled to appear at a hearing at the RO in March 2001.  
However, the veteran canceled his request for a hearing in 
February 2001.


FINDINGS OF FACT

1.  The claimant was awarded disability pension by a November 
1993 decision letter.

2.  In January 1995, the claimant's award of death pension 
was terminated based on excessive income.  No unreimbursed 
medical expenses were considered.

3.  In October 1999, the veteran submitted unreimbursed 
medical expenses totaling $1163.30 for calendar year 1998 and 
the RO determined that these unreimbursed medical expenses 
could not be used to reduce the claimant's countable income 
for the period beginning November 1, 1999.   

4.  In January 2000, the veteran submitted unreimbursed 
medical expenses totaling $3,492 for the period from January 
to December 1999 and the RO determined that the unreimbursed 
medical expenses prior to October 1, 1999 could not be used 
to reduce the claimant's countable income for the period 
beginning November 1, 1999.



CONCLUSION OF LAW

The veteran's report of unreimbursed medical expenses paid 
from January to December 1998 and from January to October 
1999 may not be used to reduce the claimant's countable 
income for the period from November 1999 to November 2000.  
38 U.S.C.A. §§ 1521, 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.23, 3.272, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
issues discussed below were considered on the merits by the 
RO.  The RO has met its duty to assist the claimant in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information necessary to 
substantiate the claim.  

The veteran contends that the RO did not properly calculate 
the deductions for unreimbursed medical expenses.  The 
veteran argues that unreimbursed medical expenses should be 
considered retroactively to his October 1999 claim as he was 
determined to be permanently and totally disabled and awarded 
disability pension in 1993.  He maintains that while his 
pension award was suspended due to excessive income, his 
entitlement was not terminated.  

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  In 
general, VA shall pay a pension to each veteran of a period 
of war who meets service requirements and who is permanently 
and totally disabled from non-service-connected disability 
not the result of the veteran's willful misconduct.  Improved 
pension benefits are payable to veterans of a period or 
periods of war because of non-service-connected disability or 
age.  The qualifying periods of war for this benefit are the 
Mexican Border Period, World War I, World War II, the Korean 
Conflict, the Vietnam Era, and the Persian Gulf War.  38 
C.F.R. § 3.2 (2000).

VA nonservice-connected pension benefits are income-based.  
Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 1991). 
In determining countable income, all payments of any kind or 
from any source will be included unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 
(2000).  If the veteran is married and living with or 
reasonably contributing to the support of a spouse, the rate 
payable shall be reduced by the amount of the veteran's 
annual income and the amount of annual income of such family 
members.  38 U.S.C.A. § 1521 (West 1991).  Under VA 
regulations, a veteran's "annual income" includes his 
annual income and the annual income of his dependent spouse.  
38 C.F.R. § 3.23(d)(4).  Certain unreimbursed medical 
expenses may be excluded from countable income when they were 
or will be in excess of 5 percent of the applicable maximum 
annual pension rate.  38 C.F.R. § 3.272(g)(2) (2000).  See 
Martin v. Brown, 7 Vet. App. 196, 199 (1994).

The maximum annual rates of improved pension shall be the 
amount specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  Each time there is an increase 
under 38 U.S.C.A. § 5312, the actual rates will be published 
in the "Notices'' section of the Federal Register.  38 C.F.R. 
§ 3.23(a) (2000).  The maximum annual pension rate in 1999 
for a veteran with a dependent was $11,773.  38 U.S.C.A. §§ 
1521, 5312; 38 C.F.R. § 3.23.

Additionally, where an award of pension has been deferred or 
pension has been awarded at a rate based on anticipated 
income for a year and the veteran later establishes that 
income for that year was at a rate warranting entitlement or 
increased entitlement, the effective date of such entitlement 
or increase shall be fixed in accordance with the facts found 
if satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110(h) (West 1991).  
The implementing regulation provides that where the veteran's 
actual income did not permit payment, or payment was made at 
a lower rate, for a given 12-month annualization period, 
pension may be awarded or increased, effective the beginning 
of the next 12-month annualization period, if satisfactory 
evidence is received within that period.  In all other cases, 
benefits may not be authorized for any period prior to the 
date of the receipt of the new claim.  38 C.F.R. § 3.660(b) 
(2000).

In the instant case, the veteran initially filed for and was 
awarded VA nonservice-connected disability pension benefits 
in November 1993.  In a January 1995 letter, the veteran was 
advised that as his countable income, $14,736, exceeded the 
maximum annual rate in effect at that time, i.e. $10,240, and 
his disability pension benefits were terminated effective 
November 1, 1994.  He was advised that if there was a 
reduction in income, he could reopen his claim.  There were 
no claims for unreimbursed medical expenses for 1995 or 1996 
of record.  Subsequently, on October 1, 1999, the veteran 
submitted a report of unreimbursed medical expenses of 
$1163.30 from January to December 1998 along with his report 
of Social Security income in support of a new claim for 
pension benefits.  On January 18, 2000, the veteran submitted 
an income and net worth statement and a report of 
unreimbursed medical expenses of $3,492 paid from January to 
December 1999.   

Here, the veteran's pension award was terminated in 1995 and 
his new claim for nonservice-connected disability pension was 
received in October 1999, approximately 5 years following the 
termination of his pension award and thus, not within the 
required time limit.  Accordingly, the medical expenses 
submitted for the period of January 1998 to December 1998 and 
from January 1999 to October 1999 were paid in the 12-month 
annualization periods prior to receipt of the veteran's 
claim, and therefore, cannot be considered.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.23, 3.272, 3.660 (2000).  However, the 
medical expenses submitted since the first of the month 
following the date of the veteran's reopened claim was 
received, i.e., November 1, 1999 to November 1, 2000, may be 
considered.  (The Board notes that the veteran submitted such 
expenses and in a June 2001 award, disability VA pension was 
granted effective November 1, 1999.) 



ORDER

Unreimbursed medical expenses for the period prior to 
November 1, 1999 may not be used to reduce the veteran's 
countable income.  Thus, the appeal is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

